DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/28/2022 has been entered.  Claims 1-19 and 21-22 are currently pending in the application.  Claims 7-9 and 11-18 have been withdrawn from further consideration.  Claims 1-6, 10, 19 and 21-22 are being treated on the merits.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 02/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 10, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 3,107,376 A) in view of Manz (US 2017/0188664 A1).
Regarding claim 1, Reid discloses a method for the manufacture of a sports shoe or other sports article (a method of manufacturing all types of footwear which require an insole in 
a. providing at least one laminar component (tape 30; figs . 1, 17; col. 5, ll. 34-61; col. 11, ll. 11-34);  
b. providing at least one three-dimensional object (insole 10; figs . 1, 17; col. 5, ll. 34-61; col. 11, ll. 11-34); 
c. placing the at least one laminar component onto the at least one three-dimensional object via a first roll (by roller 105; fig. 17; col. 6, ll. 60-69; col. 11, ll. 11-34), wherein the at least one three-dimensional object is simultaneously moved relative to the first roll (deck assembly 40, which carries insole 10, moving longitudinally in a forward direction as depicted by the arrow while tape 30 is being applied to the insole 10; figs. 6-7; col. 11, ll. 11-38).
Reid does not disclose wherein the at least one three-dimensional object is a shoe last.  However, Manz teaches a method for the manufacture of a sports shoe or other sports article (fig. 6; paras. 0234-0235), the method comprising providing at least one laminar component (patch 10; fig. 6; para. 0235); providing at least one three-dimensional object (a 3D last 20; fig. 6; para. 0247); and placing the at least one laminar component onto the at least one three-dimensional object via a first roll (patch 10 is transported via a conveyor belt 12 to be placed onto the 3D last 20, wherein a conveyor belt comprising a first roll; fig. 6; paras. 0235, 0247).  Reid and Manz are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Reid, by selecting the at least one three-dimensional object to be a shoe last based on a specific need, as taught by Manz, in order to apply a laminar component to a shoe last during a shoe manufacturing process for desired characteristics (Manz; para. 0016).
Regarding claim 6, Reid and Manz, in combination, disclose the method of claim 1, and Reid further discloses the method further comprising pressing the at least one laminar component (by roller 105; fig. 17; col. 5, ll. 34-61).
Regarding claim 10, Reid and Manz, in combination, disclose the method of claim 1, and Reid further discloses wherein the first roll is compliant (roller 105 comprising outer silicone rubber material; fig. 17; col. 14, ll. 1-24).
Regarding claim 19, Reid and Manz, in combination, disclose the method of claim 1, and Reid further discloses wherein the at least one laminar component comprises an adhesive (tape 30 comprises adhesive; col. 6, ll. 26-33).
Regarding claim 21, Reid and Manz, in combination, disclose the method of claim 1, and Reid further discloses wherein the at least one three-dimensional object is a preformed component of the sports article (insole 10 of a sports shoe; col. 5, ll. 34-61; col. 26, ll. 40-46).
Regarding claim 22, Reid and Manz, in combination, disclose the method of claim 1, and Reid further discloses the method according to claim 1, and further discloses a sports article which has been manufactured by use of the method (a sports shoe; col. 26, ll. 40-46).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 3,107,376 A) and Manz (US 2017/0188664 A1) and further in view of Frank (US 2013/0340946 A1).
Regarding claim 2, Reid and Manz, in combination, disclose the method of claim 1. Reid does not disclose the method further comprising placing the at least one laminar component on a conveyor belt.  However, Frank teaches a method of manufacturing a product (fig. 2; paras. 0007, 0016), comprising placing at least one adhesive laminar component on a conveyor belt (placing at least an adhesive label 7 onto a conveyor belt 9; fig. 2; para. 0036), and applying the adhesive laminar component to an article (applying label 7 to package 10; fig. 
Regarding claim 3, Reid, Manz and Frank, in combination, disclose the method of claim 2.  Reid does not disclose wherein the first roll is a pulley of the conveyor belt.  However, Frank teaches wherein a first roll (roller 11 functions to supply at least an adhesive label 7; fig. 2; para. 0036) is a pulley of the conveyor belt (fig. 2; para. 0036).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tape transferring device as disclosed by Reid, with wherein the first roll is a pulley of the conveyor belt, as taught by Frank, in order to provide an improved method of supplying the adhesive tape such that the laminar component will be caught by the object to be applied in the area of the pulley of the three-dimensional object, thereby enhancing the manufacturing efficiency.
Regarding claim 4, Reid, Manz and Frank, in combination, disclose the method of claim 2.  Reid does not disclose wherein the conveyor belt conveys the at least one laminar component to the first roll.  However, Frank teaches wherein the conveyor belt conveys the at least one laminar component to the first roll (fig. 2; para. 0036).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tape transferring device as disclosed by Reid, with wherein the conveyor belt conveys the at least one laminar component to the first roll, as taught by Frank, in order to provide an improved method of supplying the adhesive tape such that the laminar component 
Regarding claim 5, Reid, Manz and Frank, in combination, disclose the method of claim 2.  Reid does not disclose wherein the conveyor belt is compliant.  However, Frank teaches wherein the conveyor belt is compliant (conveyor belt 9 is coated with a silicone layer and carrier layer 15 is a fabric; fig. 5; paras. 0041-0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tape transferring device as disclosed by Reid, with wherein the conveyor belt is compliant, as taught by Frank, in order to provide an improved method of supplying the adhesive tape such that the laminar component will be caught by the object to be applied in the area of the pulley of the three-dimensional object, thereby enhancing the manufacturing efficiency.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts Reid teaches away from modifying the at least one three-dimensional object to be a shoe last because Reid already discloses a shoe last and the shoe last is not moving.
Examiner's response: Examiner respectfully disagrees.  The cited art from Reid's disclosure in the Office Action is with respect to a device and a method of using the device to apply at least a laminar component to at least one three-dimensional object.  One of ordinary skill of the art would recognize that Reid's method and device can be used to apply a tape to any three-dimensional object as long as the three-dimensional object is capable of fitting in Reid's tape-applying device.  Further, one of ordinary skill of the art would recognize that a shoe last has a substantially same planar surface as an insole; USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02, I.  Therefore, Reid does not teach away from modifying the at least one three-dimensional object to be a shoe last.  It is further noted that the shoe last of Reid, which is deemed an additional feature of Reid, is beyond what is cited in the Office Action.  
Applicant Remarks: Applicant asserts that the proposed modification would render Reid unsuitable for its intended purpose because the modified structure would result in the attachment of two shoe lasts to each other.
Examiner's response: Examiner respectfully disagrees.  As addressed above, the intended purpose of the cited art from Reid is a method of applying at least a laminar component to at least one three-dimensional object.  Therefore, the proposed modification would not render Reid unsuitable for its intended purpose.  The modification would be simply modifying the three-dimensional object to be another suitable object.  As such, the cited method would not involve an additional last since it is beyond what is cited in the Office Action.  
Applicant Remarks: Applicant asserts that the proposed combination is based on impermissible hindsight because "the only teaching or suggestion of "the at least one three-dimensional object is a shoe last" as recited in claim 1 is the instant application".
Examiner's response: Examiner respectfully disagrees.  The cited secondary reference Manz (US 2017/0188664 A1) has provided such teaching and suggestion before the effective filing date of the combination of Reid and Manz is not based on impermissible hindsight.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732